 

Exhibit 10.6

 

Execution Version

 

GSO Capital Partners LP
345 Park Avenue
New York, New York 10154

 

May 24, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) sets forth the commitment of GSO Capital
Partners LP (“GSO”), on the terms and subject to the conditions described below,
to purchase, or cause the purchase of, preferred equity (the “Preferred Equity”)
of CF Corporation, a Cayman Islands exempted corporation (“CF Corp”). It is
contemplated that, upon the terms and subject to the conditions set forth in the
Share Purchase Agreement (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Share Purchase Agreement”) entered
into concurrently herewith by and among HRG Group, Inc., a Delaware corporation
(“Halo”), Front Street Re (Delaware) Ltd., a Delaware corporation and a wholly
owned indirect subsidiary of Halo (“Seller”), FGL US Holdings, Inc., a Delaware
corporation (“Buyer”), CF Corp, Front Street Re (Cayman) Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“Cayman Co”)
and Front Street Re Ltd., an exempted company incorporated in Bermuda with
limited liability (“Bermuda Co”), Buyer will acquire Cayman Co and Bermuda Co.
Each capitalized term used but not defined in this Letter Agreement will have
the meaning ascribed to it in the Share Purchase Agreement, except as otherwise
provided below.

 

1.          Commitment.

 

(a)          GSO hereby commits, on the terms and subject to the conditions set
forth in this Letter Agreement, at the Closing, to purchase, or cause the
purchase of, Preferred Equity for an aggregate cash purchase price equal to (x)
$9,000,000 plus (y) the amount of net redemptions of CF Corp stock (i.e., the
aggregate amount paid, or required to be paid, by CF Corp to redeem shares of
its stock) on or after the date hereof and prior to the Closing, up to an
aggregate amount of $16,000,000 (the result of (x) plus (y), the “Commitment”),
solely for the purpose of allowing Buyer to pay the Closing Date Purchase Price,
the Transaction Expenses and costs and expenses (including fees and expenses
payable to Representatives) incurred by Buyer in connection with the Share
Purchase Agreement and the transactions contemplated thereby. GSO will not,
under any circumstances, be obligated to contribute more than the Commitment to
CF Corp; provided that the foregoing shall not limit the obligations under (i)
the Forward Purchase Agreement among CF Corp, CFS Holdings (Cayman), L.P. and CF
Capital Growth, LLC, (ii) the Equity Commitment Letter between CF Corp and
Blackstone Fund and (iii) the Equity Commitment Letter among Blackstone Fund,
Fidelity National Financial, Inc. and CF Corp.

 

 

 

 

(b)          GSO may effect the purchase of the Preferred Equity directly or
indirectly through one or more affiliated entities or other co-investors
designated by it; however, no such action will reduce the amount of the
Commitment or otherwise affect the obligations of GSO under this Letter
Agreement. In the event that CF Corp does not require all of the Preferred
Equity with respect to which GSO has made this Commitment in order to pay the
Closing Date Purchase Price and the Transaction Expenses, the amount to be
funded under this Letter Agreement may be reduced as determined by GSO.

 

(c)          The obligation of GSO to fund or cause the funding of the
Commitment shall be subject to (i) the satisfaction (or waiver by Buyer) of the
conditions set forth in Section 8.01(a) and (b) of the Share Purchase Agreement
(other than those conditions that by their terms are to be satisfied at the
Closing) and (ii) the substantially concurrent consummation of the Closing in
accordance with the terms of the Share Purchase Agreement.

 

2.          Enforceability. This Letter Agreement may only be enforced by CF
Corp at the direction of GSO, and nothing set forth in this Letter Agreement
shall be construed to confer upon or give to Seller or any other Person
(including CF Corp’s and Seller’s direct and indirect creditors), other than the
parties hereto and their respective successors and permitted assigns, any rights
to enforce the Commitment or to cause CF Corp to enforce the Commitment.
Notwithstanding anything to the contrary in this Letter Agreement, if Seller is
entitled to specific performance in accordance with Section 11.12 of the Share
Purchase Agreement to cause the Closing to occur, Seller may enforce CF Corp’s
right to cause the Commitment to be funded (solely to the extent that CF Corp
can enforce the Commitment in accordance with the terms hereof) without the
direction of GSO, and in such event and solely to such extent Seller will be a
third party beneficiary of CF Corp’s rights under this Letter Agreement. The
exercise by CF Corp or Seller of any right to enforce this Letter Agreement does
not give rise to any other remedies, monetary or otherwise. Whether or not
Seller is entitled to enforce the Commitment in accordance with this Section 2,
in the event the Commitment is not funded in accordance with the terms of this
Letter Agreement, neither CF Corp, Seller, nor any other Person shall have, and
no Person is intended to have, any right of recovery against GSO in respect of
any liabilities or obligations arising under, or in connection with, this Letter
Agreement or the Share Purchase Agreement (including in the event CF Corp
breaches its obligations under the Share Purchase Agreement and whether or not
CF Corp’s breach is caused by GSO’s breach of its obligations under this Letter
Agreement), except to the extent expressly set forth in this Section 2.

 

3.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of CF Corp and
GSO. Any such amendment shall be subject to Seller’s written consent to the
extent required under the Share Purchase Agreement. This Letter Agreement
constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between GSO or any of its
Affiliates, on the one hand, and CF Corp or any of its Affiliates, on the other,
with respect to the transactions contemplated hereby (other than the Share
Purchase Agreement, the Information Letter Agreement by and among the Blackstone
Fund, CF Corp and Seller (the “Blackstone Information Letter Agreement”), the
Equity Commitment Letter between CF Corp and Blackstone Fund, the Equity
Commitment Letter among Blackstone Fund, Fidelity National Financial, Inc. and
CF Corp, the Forward Purchase Agreement among CF Corp, CFS Holdings (Cayman),
L.P. and CF Capital Growth, LLC and the other agreements expressly referred to
herein or therein as being entered into in connection with the Share Purchase
Agreement).

 

 2 

 

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

(a)          This Letter Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relating
to this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 

(b)           Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile, (iii)
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such Action in any such court and (iv)
agrees that a final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 4(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 3 

 

 

5.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.          No Third Party Beneficiaries. Except as set forth in Sections 2
and 9, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other party hereto and its successors and permitted assigns, in accordance with
and subject to the terms of this Letter Agreement, and nothing in this Letter
Agreement, express or implied, is intended to, and does not, confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement; provided, however, that in addition to Section 2, Seller is
hereby made a third party beneficiary of this Section 6, the second sentence of
Section 3, Section 10 and the first sentence of Section 13.

 

7.          Confidentiality. This Letter Agreement is being provided to CF Corp
solely in connection with the Share Purchase Agreement. This Letter Agreement
may not be used, circulated, quoted or otherwise referred to in any document,
except with the written consent of GSO; provided, that no such written consent
shall be required (a) for any disclosure of the existence or terms of this
Letter Agreement to the parties to the Share Purchase Agreement or their
representatives or advisors with a need to know in connection with the
transactions contemplated by the Share Purchase Agreement, (b) to the extent
required by Applicable Law, the applicable rules of any national securities
exchange or if required or requested in connection with any required filing or
notice with any Governmental Authority relating to the transactions contemplated
by the Share Purchase Agreement or (c) to enforce the rights and remedies under
this Letter Agreement.

 

8.          Termination. This Letter Agreement and the obligation of GSO to fund
the Commitment will terminate automatically and immediately upon the earliest to
occur of (a) the Closing (at which time the obligation shall be discharged), (b)
the termination of the Share Purchase Agreement in accordance with its terms and
(c) Seller or any of its Affiliates or Representatives asserting any claim
against GSO or any of its Affiliates in connection with the Share Purchase
Agreement or any of the transactions contemplated hereby or thereby (other than
any claim relating to a breach or seeking to prevent a breach of the Blackstone
Information Letter Agreement or the Confidentiality Agreement, any claim under
the Limited Guaranties or any claim by Seller seeking an injunction or other
specific performance (i) against CF Corp or Buyer under the Share Purchase
Agreement, (ii) against GSO under this Letter Agreement, (iii) against CFS
Holdings (Cayman), L.P. under the Forward Purchase Agreement among CF Corp, CFS
Holdings (Cayman), L.P. and CF Capital Growth, LLC, (iv) against Blackstone Fund
under the Equity Commitment Letter between Blackstone Fund and CF Corp or (v)
against Blackstone Fund under the Equity Commitment Letter among Blackstone
Fund, Fidelity National Financial, Inc. and CF Corp). For the avoidance of
doubt, nothing in this Letter Agreement shall be deemed to limit the ability of
Seller to bring claims against CF Corp or Buyer under the Share Purchase
Agreement (and the obligations of GSO to fund the Commitment will not terminate
as a result of any such claim).

 

 4 

 

 

9.          No Recourse. Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Letter Agreement,
CF Corp covenants, agrees and acknowledges that no Person other than GSO has any
liabilities, obligations or commitments of any nature (whether known or unknown,
whether due or to become due, absolute, contingent or otherwise) hereunder and
that, notwithstanding that GSO or its general partner (and any assignee
permitted under Section 13 hereof) may be a limited partnership or limited
liability company, CF Corp has no right of recovery under this Letter Agreement
or under any document or instrument delivered in connection herewith, or any
claim (whether in tort, contract or otherwise) based on, in respect of, or by
reason of, this Letter Agreement, the transactions contemplated hereby or in
respect of any oral representation made or alleged to be made in connection
herewith, against, and no personal liability whatsoever shall attach to, be
imposed upon or otherwise be incurred by the former, current or future equity
holders, controlling persons, directors, officers, employees, agents, Affiliates
(other than any assignee permitted under Section 13 hereof), members, managers
or general or limited partners of any of GSO, CF Corp or Buyer or any former,
current or future stockholder, controlling person, director, officer, employee,
general or limited partner, member, manager, Affiliate (other than any assignee
permitted under Section 13 hereof) or agent of any of the foregoing
(collectively, but not including GSO, the GSO Guarantors, CFS Holdings (Cayman),
L.P., Blackstone Fund, CF Corp or Buyer the “Non-Recourse Parties”), whether by
or through attempted piercing of the corporate, limited partnership or limited
liability company veil, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of Applicable Law, or otherwise. Notwithstanding
any exercise or right to exercise its enforcement rights in accordance with
Section 2 hereof, Seller is subject to this Section 9 to the same extent that CF
Corp is.

 

10.        Representations.

 

(a)          GSO hereby represents and warrants to CF Corp and Seller that (a)
it and its Affiliates, in the aggregate, have the financial capacity to pay and
perform its obligations under this Letter Agreement, and that all funds
necessary for GSO to fulfill its obligations under the Letter Agreement shall be
available to GSO for so long as this Letter Agreement shall remain in effect,
(b) to the extent (if any) that it’s or its applicable Affiliates’ governing
documents limit the amount it may commit to any one investment, the Commitment
is less than the maximum aggregate amount that they are permitted to invest in
any one investment pursuant to the terms of such governing documents and (c) it
and its Affiliates (as applicable) have an aggregate of uncalled capital
commitments or otherwise have available funds in an amount in excess of the
Commitment.

 

(b)          GSO is duly incorporated or organized, validly existing and in good
standing (with respect to jurisdictions that recognize such concept) under the
Laws of the jurisdiction of its incorporation or organization.

 

(c)          GSO has all necessary power and authority to execute and deliver
this Letter Agreement and to perform its obligations hereunder. The execution
and delivery by GSO of this Letter Agreement, and the performance by GSO of its
obligations hereunder, have been duly authorized by all necessary action, and no
other proceedings on the part of GSO are necessary to authorize this Letter
Agreement or to performance by GSO of its obligations hereunder. This Letter
Agreement has been duly executed and delivered by GSO and, assuming the due
authorization, execution and delivery by Buyer, constitutes a legal, valid and
binding obligation of GSO enforceable against GSO in accordance with its terms.

 

 5 

 

 

(d)          The execution and delivery of this Letter Agreement by GSO does
not, and the performance by GSO of its obligations hereunder will not, (i)
conflict with or violate any provision of the organizational documents of GSO,
(ii) assuming that all consents, approvals, authorizations and waivers
contemplated by Section 10(e) have been obtained, and all filings described
therein have been made, conflict with or violate any Law applicable to GSO or by
which any property or asset of GSO is bound or affected, (iii) require any
consent or other action by any Person under, result in a breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, give to others (immediately or with notice or lapse of time or
both) any right of termination, amendment, acceleration or cancellation of,
result (immediately or with notice or lapse of time or both) in triggering any
payment or other obligations under, or result in the loss of any right or
benefit to which GSO is entitled under, any Contract to which GSO is a party or
by which GSO, or any property or asset of GSO, is bound or affected or (iv)
result (immediately or with notice or lapse of time or both) in the creation of
a Lien on any property or asset of GSO, except in the case of clauses (ii),
(iii) and (iv) for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually or in the aggregate, reasonably be
likely to have a material adverse effect on the ability of GSO to perform its
obligations hereunder.

 

(e)          (i) The execution and delivery of this Letter Agreement by GSO does
not, and (ii) the performance by GSO of its obligations hereunder will not,
require any action, consent, approval, authorization, waiver or permit of, or
filing with or notification to, or registration or qualification with, any
Governmental Authority, except in the case of clause (ii) for consents,
approvals, authorizations and waivers contemplated by Section 3.04 of the Share
Purchase Agreement.

 

11.        Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

12.        Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances. Notwithstanding the foregoing, the
parties intend that the remedies and limitations thereon contained in this
Letter Agreement, including Section 10, be construed as an integral provision of
this Letter Agreement and that such remedies and limitations shall not be
severable in any manner that increases liability or obligations hereunder of
either party hereto or of GSO or of any Non-Recourse Party.

 

 6 

 

 

13.        Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of law or otherwise by any of the
parties without the prior written consent of the other parties and Seller.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns. Any purported assignment in violation of this Section 13
shall be null and void.

 

[Signature Page Follows]

 

 7 

 

 

   Sincerely,       GSO CAPITAL PARTNERS LP           By: /s/ Thomas Iannarone  
  Name: Thomas Iannarone     Title:  Authorized Signatory

 

Agreed to and accepted:       CF CORPORATION           By: /s/ Chinh Chu    
Name: Chinh Chu     Title: Co-Executive Chairman  

 

 8 

